People v Vega (2015 NY Slip Op 04776)





People v Vega


2015 NY Slip Op 04776


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


15354 6528/10

[*1] The People of the State of New York, Respondent,
vJesus Vega, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Cheryl Williams of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered March 6, 2012, convicting defendant, after a jury trial, of criminal contempt in the first degree, and sentencing him, as a second felony offender, to a term of 1  to 3½ years, unanimously affirmed.
The evidence was legally sufficient to establish each of the elements of criminal contempt in the first degree (Penal Law § 215.51[b][iv]). To the extent defendant argues that the evidence was legally insufficient to establish his intent to harass, annoy, threaten or alarm the victim, it is not fully preserved, as this argument was never made to the trial court. Defendant's only claim before the trial court was that there was insufficient proof that he did not act with a legitimate purpose. Even if defendant's present claim could be deemed to be adequately preserved, we would reject it. When viewed in the context of defendant's abusive relationship with the victim, and the orders of protection against defendant, the evidence supports the conclusion that defendant called the victim with the requisite intent to harass, annoy, threaten or alarm her and with no legitimate purpose (see People v Tomasky, 36 AD3d 1025, 1026 [3d Dept 2007], lv denied 8 NY3d 927 [2007]. The evidence also sufficiently established the element of identity, and the requirement that the calls be made repeatedly.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK